IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 EILEEN VEY,                                  : No. 47 WM 2019
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 JOE TORSELLA, PENNSYLVANIA                   :
 STATE TREASURER,                             :
                                              :
                     Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2019, the “King’s Bench Matter,” treated

as an Application for Extraordinary Relief, is DENIED.